Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (16)(a) POWER OF ATTORNEY We, the undersigned officers and Trustees of Eaton Vance Municipal Income Trust, a Massachusetts business trust, do hereby severally constitute and appoint Thomas E. Faust Jr., Maureen A. Gemma or Barbara E. Campbell, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, Registration Statements on form N-14 and any and all amendments to such Registration Statements filed by Eaton Vance Municipal Income Trust with the Securities and Exchange Commission in respect of any class of shares of beneficial interest and other documents and papers relating thereto. IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date /s/ Robert B. MacIntosh President and Principal August 29, 2008 Robert B. MacIntosh Executive Officer /s/ Barbara E. Campbell Treasurer and Principal Financial August 29, 2008 Barbara E. Campbell and Accounting Officer /s/ Benjamin C. Esty Trustee August 29, 2008 Benjamin C. Esty /s/ Thomas E. Faust Jr. Trustee August 29, 2008 Thomas E. Faust Jr. /s/ Allen R. Freedman Trustee August 29, 2008 Allen R. Freedman /s/ William H. Park Trustee August 29, 2008 William H. Park /s/ Ronald A. Pearlman Trustee August 29, 2008 Ronald A. Pearlman /s/ Heidi L. Steiger Trustee August 29, 2008 Heidi L. Steiger /s/ Lynn A. Stout Trustee August 29, 2008 Lynn A. Stout /s/ Ralph F. Verni Trustee August 29, 2008 Ralph F. Verni
